               Case 2:18-cv-01796-JCC Document 31 Filed 03/17/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ADAM FILBY,                                           CASE NO. C18-1796-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    EQUILON ENTERPRISES LLC, d/b/a SHELL
      OIL PRODUCTS US, a Delaware corporation,
13    and its parents, subsidiaries, successors,
      affiliates, and assigns,
14

15                            Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.

20   No. 30). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

21   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have

22   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with

23   their stipulation. The parties have stipulated to dismissing all claims with prejudice, and the

24   stipulation is signed by all parties who have appeared. (See Dkt. No. 30.) Thus, under Federal

25   Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-executing. All claims in this action

26   are DISMISSED with prejudice and without costs to any party, with each party to bear its own


     MINUTE ORDER
     C18-1796-JCC
     PAGE - 1
              Case 2:18-cv-01796-JCC Document 31 Filed 03/17/21 Page 2 of 2




 1   attorney fees and other litigation expenses. The Clerk is DIRECTED to close this case.

 2          DATED this 17th day of March 2021.

 3                                                        William M. McCool
                                                          Clerk of Court
 4
                                                          s/Paula McNabb
 5
                                                          Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1796-JCC
     PAGE - 2
